HENRIOD, Justice:
Appeal from a conviction in a jury trial for subornation of perjury. Affirmed.
McGee previously had been tried for grand larceny. He testified that he had not stolen a pistol, subject of the theft. One Williams, as defense witness, testified that he, Williams, had lied about it. Although his testimony at times was subject to some evasion and equivocation, the record amply justified the jury in believing that he perjured himself and that such perjury was suborned by McGee, — which makes the second point on appeal anent insufficiency of evidence without merit.
The only other point: That since McGee and Williams were accomplices in the perjury, corroboration of Williams’ testimony was necessary to convict McGee of subornation. We believe and hold this contention also to be without merit.
Both sides cited State v. Gleason1 in support of their positions. The court in that case reviewed the cases rather extensively, but it clearly sustains our conclusion here by quoting from and citing with approval cases2 and language in an A.L.R. annotation dealing with almost identical fact situations, the rule adopted in the Gleason and other cases fairly being abstracted in the annotation as follows:
A comprehensive rule may be announced to the effect that, in so far as the rule requiring corroboration of the evidence of an accomplice is concerned as applied to the testimony of the suborned in pros-*375•editions for subornation of perjury, the suborner and suborned are accomplices in so far as to testimony as to the perjury itself, but as to other elements of the crime, such as procuring or inducing the perjury, they are not accomplices, and testimony as to such matters by the person suborned is not necessary to sustain conviction,
and the reason for the rule being succinctly stated in the Johnson case, footnote 2, as follows:
The rule is intended to prevent scurrilous prosecution, but the rule has no application where the accused admits on the stand, on the trial for the offense, that he has committed the offense. * * * His admission obviates any need for protection from malicious prosecution. (Emphasis ours.)
CALLISTER, C. J., and TUCKETT, J„ concur.

. 86 Utah 26, 40 P.2d 222, at 225.


. State v. Renswick, 85 Minn. 19, 88 N.W. 22 (1901); State v. Johnson, 141 Mont. 1, 374 P.2d 504, 506 (1902); Com. v. Leitch, 185 Pa.Super. 261, 137 A.2d 909 (1958); 56 A.L.R. 412.